West, J.
In a bastardy proceeding the verdict was in favor of the plaintiff. Judgment thereupon was entered against the defendant as.,provided by statute. Writ of error was taken and the case is here for consideration °by this court.
*718There are two assignments of error. Under the first assignment it is urged that the certificate of the County Judge transmitting the cause to the Circuit Court was defective and ineffectual for that purpose for various reasons, and under the second assignment the contention is that there was error in denying defendant’s motion for a new trial on the ground that the verdict is not supported by the evidence and is contrary to law.
There was no error in either of the orders complained of and neither of the assignments is- well taken. The certificate transmitting the cause to the Circuit Court is in substantial compliance with the statute. The sufficiency of the complaint is not questioned. In the Circuit Court the issue was made by a plea of not guilty to the complaint. There is ample evidence to support the verdict against the defendant.
The judgment will be affirmed.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.